Citation Nr: 1014925	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-10 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

The Veteran's diagnosed eye disorders are presbyopia, myopia 
and astigmatism, types of refractive error or congenital or 
developmental defects so not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes, and there is no medical indication of additional 
disability due to superimposed disease or injury.


CONCLUSION OF LAW

The Veteran does not have an eye disorder due to disease or 
injury incurred in or aggravated by her military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 4.9 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Proper notice must inform the Veteran of any information and 
medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the Veteran in obtaining; and (3) that the Veteran is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the fourth 
requirement that VA also request that the Veteran submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Veteran, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying these notice requirements 
of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 
2006, prior to initially adjudicating her claim in the May 
2006 decision at issue in this appeal, the preferred 
sequence.  The letter informed her of the evidence required 
to substantiate her claim for service connection and of her 
and VA's respective responsibilities in obtaining supporting 
evidence.  And since the Board is denying her claim for 
service connection, the downstream disability rating and 
effective date elements of her claim are moot.  So not also 
receiving notice concerning these downstream elements of the 
claim is ultimately nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and private medical records 
- including the reports of her optometric evaluations.  
There is no indication she has received any additional 
evaluation or treatment from VA, so no resulting records to 
obtain.

The Veteran's representative, however, has requested a VA 
compensation examination.  According to McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical 
examination in a service-connection claim when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Here, however, there is sufficient medical and other evidence 
already on file to fairly decide the claim.  This evidence 
includes an October 2006 report of the Veteran's optometrist, 
which, along with the other evidence of record, contains the 
findings needed to properly adjudicate her claim in terms of 
identifying her eye disorder diagnoses and their etiology.  
So a VA compensation examination is not needed to make these 
determinations.  Cf., 38 C.F.R. §§ 3.326, 3.327, 4.2.

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.



Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.

Whether the Veteran is Entitled to Service connection for an 
Eye Disorder

In order to establish entitlement to service connection for a 
claimed disability, the evidence must show the disability 
resulted from a disease or an injury incurred in or 
aggravated by the Veteran's active military service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus or link between the claimed 
in-service disease or injury and the present disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical diagnosis or 
medical causation, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Evidence relating the current disorder 
to service must be medical unless it concerns a disorder that 
may be competently demonstrated by lay observation.  
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for 
example, a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) and 38 C.F.R. § 3.303(b).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Turning back now to the facts of this particular case at 
hand.  During a June 1966 examination for enlistment into the 
military, the Veteran denied experiencing any eye-related 
problems, such as with her vision, and none were found during 
the objective clinical portion of that evaluation.  She had 
20/20 vision in each eye, so normal vision.  She began 
serving on active duty in August 1966 and was seen some three 
years later, in July 1969, for peri-orbital contact 
dermatitis.  There was no ocular involvement.  Treatment was 
with Benadryl and eye drops.  In August 1969 she complained 
of headaches and had an eye examination.  There was no 
reported diagnosis, but eyeglasses were prescribed.  During 
her June 1970 separation examination, she reported a history 
of wearing eyeglasses for reading since 1969.  The examiner 
noted defective visual acuity, but that was correctable to 
20/20 (so to normal) with lenses.  The Veteran's military 
service ended in August 1970.

In the many years since service, especially in connection 
with her current claim, the Veteran has submitted private 
medical records dated from 1990 to 2006.  These records show 
periodic check ups and diagnoses of presbyopia, myopia, 
and astigmatism.  A January 2006 record shows myopia of the 
right eye and astigmatism of the left eye.

In an October 2006 statement a private optometrist indicated 
treatment of the Veteran since 1988.  This optometrist added 
that the Veteran has always had a healthy visual system.  At 
her most recent visit she had 20/20 vision in each eye with 
glasses.  The optometrist concluded there was no ocular 
disease or pathology.

Presbyopia, myopia, and astigmatism are types of refractive 
error of the eye and, along with congenital or developmental 
defects, are not considered diseases or injuries within the 
meaning of applicable legislation and, therefore, cannot be 
service connected.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).  
The Court, however, has recognized that congenital diseases, 
though not defects, may be service connected.  See Winn v. 
Brown, 8 Vet. App. 510, 516 )(1996).  See also Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993).



A precedent opinion of VA's General Counsel held that a 
disease that is considered by medical authorities to be of 
familial (or hereditary) origin must, by its very nature, be 
found to have pre-existed a claimant's military service, but 
nonetheless could be service connected if manifestations of 
the disease in service constitute aggravation of the 
condition.  Moreover, while congenital or developmental 
defects, as opposed to diseases, could not be service 
connected because they are not diseases or injuries under the 
law, if superimposed injury or disease occurred, the 
resultant disability might be service connected.  See 
VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985)).

This General Counsel opinion, therefore, states that service 
connection for a congenital disease can only be awarded on 
the basis of aggravation since the presumption of soundness 
can never apply to a congenital disease.  The presumption of 
soundness states that, upon entering service, an individual 
will be presumed sound, "except as to defects, infirmities, 
or disorders noted at [entry], or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before [service] and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304, 3.306.

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), 
however, the Court recently held that the presumption of 
soundness applies if a Veteran's congenital condition is not 
noted at entry into service.  In reaching this conclusion, 
the Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004), wherein the Federal Circuit Court made 
clear that the only prerequisite for the application of the 
presumption of soundness is that the Veteran's entry 
examination be clear of any noted disease or disabilities.  
Quirin, 22 Vet. App. at 396.  It thus appears that service 
connection can be established for a congenital disease by 
finding that it was incurred in service.

Here, though, all of the eye disorders that have been 
diagnosed are a type of refractive error, so necessarily 
cannot be service connected under the purview of 
38 C.F.R. §§ 3.303(c), 4.9.



Moreover, although the Veteran had normal (20/20) visual 
acuity when entering the military in 1966, but started using 
glasses in 1969, in turn indicating her visual acuity without 
glasses was no longer normal, the glasses returned her 
visual acuity to normal (20/20) with this correction, as 
evidenced by her evaluation and treatment in 1969 and 1970 
near and at the end of her military service.  Furthermore, 
her private optometrist has since confirmed in October 2006 
that she has always had a healthy visual system, certainly 
since he began treating her in 1988.  This optometrist added 
that during the Veteran's most recent consultation she 
continued to have 20/20 vision in each eye with glasses, and 
that there was no ocular disease or pathology.  So even 
recognizing the Veteran received glasses while in the 
military is not, in turn, tantamount to concluding she now 
has additional disability due to aggravation during service 
by superimposed disease or injury because her vision, albeit 
with this correction, is still ultimately the same.  
Cf., Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (September 27, 1988); and VAOPGCPREC 11-99 
(September 2, 1999).  That is to say, there is no medical 
indication the Veteran's vision worsened beyond its natural 
progression as a result of her military service so as to, in 
turn, result in additional disability.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Independent medical evidence is needed to 
support a finding that a disorder increased in severity 
during service beyond its natural progression.  
See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1994).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In Verdon v. 
Brown, 8 Vet. App. 529 (1996), the Court held that the 
presumption of aggravation does not attach even where the 
disability has been medically or surgically treated during 
service and the usual effects of treatment have ameliorated 
the disability so that it is no more disabling than it was at 
entry into service.

The existence of current disability from a condition that is 
service connectable is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (further clarifying that the requirement of 
current disability is satisfied when the claimant has the 
disability at the time the claim for VA disability 
compensation is filed or during the pendency of the claim and 
may be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).  And see, 
as well, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

While the Veteran is competent, even as a layman, to proclaim 
having experienced visual impairment during her military 
service, and even during the many years since, the specific 
conditions at issue - presbyopia, myopia and astigmatism, 
are not akin to conditions like a separated shoulder, broken 
arm, varicose veins, etc., which are readily amenable to lay 
diagnosis.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, either during or 
since service, even where not corroborated by contemporaneous 
medical evidence, but also indicating the Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence).  The 
fact that she was prescribed glasses while in the military to 
correct her visual acuity is not in dispute, rather, only 
whether this was the result of her military service or, 
instead, due to other unrelated factors like the natural 
progression (namely, decline) in her vision over time.  And, 
again, with the benefit of glasses, her vision is no worse 
now than it was when she entered the military.  See Robinson 
v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (wherein the 
Court set forth a two-step analysis to evaluate the 
competency of lay evidence.  First, the Board must determine 
whether the disability is the type of injury for which lay 
evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record).  

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim, so there is no 
reasonable doubt to resolve in her favor and her claim must 
be denied.  38 C.F.R. § 3.102.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for an eye disorder is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


